Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

2.	Claims 15 and 16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 15 and 16 recite functional method language which fails to structurally limit an apparatus claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 1, 3, 5, 6, 9, 12 and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bagnolo.
	Bagnulo discloses a floating intake having a buoyant annular body (4, 14), closed on both ends, with an inlet (17) and an outlet pipe (21), as claimed. With respect to claim 3, it is submitted that the buoyant material is air. With respect to claim 9, it is submitted that the system is airtight due to the openings being submerged. With respect to claims 12 and 14, it is submitted that the submersible pump is represented by (22). 
5.	Claim(s) 1, 3, 5, 6, 9, 12 and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steiner.
Steiner discloses a floating intake having a buoyant annular body (8), closed on both ends, with an inlet (the gap between 8 and 10), and outlet pipes (18) in combination with submersible pumps (21), as claimed.
6.	Claim(s) 1, 3, 5-9 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by French patent 1,564,195 (Ignacio).
Figure 2 of Ignacio discloses a floating intake having a buoyant annular body (205), closed on both ends, with an inlet (the gap between upper and lower bodies 205), and an outlet pipe (208) passing through the body, as claimed.
7.	Claim(s) 1, 3, 5, 6, 9, 15 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marbach.
Marbach discloses a floating intake having a buoyant annular body (2), closed on both ends, with an inlet adjacent to the lower cover (the gap between the body and the bottom 3 of the skimmer), and an outlet pipe (10), as claimed.
8.	Claim(s) 1, 3-5, 7, 8, 12, 14-16 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tudor.
Tudor discloses a floating intake having a buoyant annular body (12), filled with urethane foam (37), with a submersible pump (18), the top and bottom of which form covers, with an inlet (20, adjacent to the rim 23 of the bottom cover), and an outlet pipe (42), extending between the walls of the body, as claimed.
9.	Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marbach, Tudor or Ignacio.
Claim 17 recites that the intake may be operated in depths as shallow as 400mm. It is submitted that Marbach, Tudor and Ignacio appear to be capable of being used in shallow depths, as they may obviously be made in any desired size. It is submitted that, with respect to Marbach, it is disclosed as being in use in a swimming pool, which obviously usually have shallow areas; and, with respect to Tudor and Ignacio, the horizontal outlet pipe obviously lends itself to usage in shallow depths. 
10.	Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references applied to claim 1 in view of Evingham.
Claim 2 differs from claim 1 in recitation of rotational molding. It is submitted that this is a well-known technique as shown by Evingham, and would therefore have been an obvious method of manufacturing the devices of claim 1.
11.	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references applied to claim 1 in view of Amero or Strauss.
Claim 10 differs from claim 1 in recitation of a screen around the inlet. It is known to screen the inlet of similar skimmers, as shown by Amero (24) and Strauss (56). It would therefore have been obvious for one skilled in the art to screen the inlets of the devices of claim 1, to prevent unwanted material from entering.
12.	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references applied to claim 1 in view of Paulson.
Claim 11 differs from claim 1 in recitation of a closure in the upper cover. It is known to provide a closure in a skimmer cover as exemplified by Paulson (46). It would therefore have been obvious for one skilled in the art to provide such a closure in the devices of claim 1, to allow internal access.
13.	Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references applied to claim 1 in view of O’Brien.
Claim 13 differs from claim 1 in recitation of radial baffles in the lower cover. It is known to provide baffles in a lower cover of a similar skimmer, as exemplified by O’Brien (see figure 3). It would therefore have been obvious for one skilled in the art to provide baffles in the devices of claim 1, to better direct the flow.
14.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
15.	Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,207,615. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims obviously comprise the subject matter of the instant claims.
16.	Claim18 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,207,615 in view of Marbach or Tudor. 
The subject matter of claim 18 is not recited in the patent; however, it is submitted that it would have been an obvious addition to the claims of the patent, as openings adjacent to the lower cover are known, as exemplified by Marbach and Tudor.
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER UPTON whose telephone number is (571)272-1169.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER UPTON/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        
CHRISTOPHER UPTON
Examiner
Art Unit 1778